Citation Nr: 9924271	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for musculoskeletal 
symptoms, to include numbness of fingers with shoulder and 
neck throbbing, as manifestations of an undiagnosed illness.

2.  Entitlement to service connection for a skin rash as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for urological symptoms 
as manifestations of an undiagnosed illness.

4.  Entitlement to service connection for urological 
symptoms, on a direct basis.

5.  Entitlement to service connection for headaches as 
manifestations of an undiagnosed illness.

6.  Entitlement to service connection for a low back 
disability as a manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for a low back 
disability, on a direct basis.

8.  Entitlement to service connection for knee pain as a 
manifestation of an undiagnosed illness.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1974 and from September 1990 to August 1991.  He served in 
Southwest Asia from November 4, 1990 to July 22, 1991.  This 
appeal arises from an August 1995 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), which 
denied the veteran's claims for service connection for 
musculoskeletal symptoms, to include numbness of fingers with 
shoulder and neck throbbing, as manifestations of an 
undiagnosed illness; for a skin rash as a manifestation of an 
undiagnosed illness; for urological symptoms as 
manifestations of an undiagnosed illness; for urological 
symptoms, on a direct basis; for headaches as manifestations 
of an undiagnosed illness; for a low back disability as a 
manifestation of an undiagnosed illness; for a low back 
disability, on a direct basis; and for knee pain as a 
manifestation of an undiagnosed illness.

The issues of entitlement to service connection for 
musculoskeletal symptoms, to include numbness of fingers with 
shoulder and neck throbbing, as manifestations of an 
undiagnosed illness; for a low back disability as a 
manifestation of an undiagnosed illness; for a low back 
disability, on a direct basis; and for knee pain as a 
manifestation of an undiagnosed illness, will be the subject 
of the remand appended to the decision below.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having contact 
exfoliative dermatitis; his allegation that his skin rash 
results from an undiagnosed illness is not supported by any 
medical evidence which would render the claim plausible.

2.  The veteran has been diagnosed as having bilateral renal 
stones and bilateral renal calculi; his allegation that his 
urological symptoms result from an undiagnosed illness is not 
supported by any medical evidence which would render the 
claim plausible.

3.  The veteran's claim that his urological symptoms, 
manifested as bilateral kidney stones, were incurred in 
service is not accompanied by any medical evidence to support 
that allegation.

4.  The claim for service connection for urological symptoms 
on a direct basis is not plausible.

5.  The veteran has been diagnosed as having muscle tension 
headaches; his allegation that his headaches result from an 
undiagnosed illness is not supported by any medical evidence 
which would render the claim plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a skin rash as a manifestation of an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

2.  The veteran's claim for entitlement to service connection 
for urological symptoms as manifestations of an undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 1117 (West Supp. 
1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 
1999).  

3.  The veteran's claim for entitlement to service connection 
for urological symptoms, on a direct basis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for entitlement to service connection 
for headaches as manifestations of an undiagnosed illness is 
not well grounded.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records for both periods of the veteran's 
active service do not show any complaints, clinical findings, 
or diagnosis pertaining to the head, genitourinary system, 
and skin.  On a Desert Shield/Storm outprocessing check list 
dated in July 1991, the veteran checked a space labeled 
"no" when asked whether while deployed he experienced any 
skin infections or unusual rashes, difficulty on urination, 
or any illness not described in the list.  In a U.S. Army 
Wellness Check which was conducted when the veteran was 42 
years of age, he scored excellent.  On an April 1993 physical 
examination, the veteran's head, genitourinary system, and 
skin were clinically evaluated as normal, except for a café 
au lait spot on the right lower quadrant.  On his report of 
medical history, the veteran denied having a kidney stone, 
frequent or severe headaches, or skin diseases.  

In two letters dated in April 1995, the chief resident in the 
urology service at the Durham VA Medical Center indicated to 
the veteran's employer, The American Tobacco Company, that 
the veteran was being treated for kidney stones.  The doctor 
indicated that in February 1995 the veteran's left-sided 
kidney stones were treated and that in April 1995 he was 
hospitalized for two days with a diagnosis of ureteral stone 
on the right.  

Documents from Blue Cross Blue Shield of North Carolina, 
dated in March 1995, were received, providing a summary of 
claims activity.  It was noted that the veteran had been 
hospitalized at the VA medical center and that insurance 
benefits were not available to him to cover this 
hospitalization.  A VA hospital discharge 
summary/instructions dated in February 1995 indicate that the 
veteran was released from the urology clinic with no signs or 
symptoms of infection.

A letter sent to the veteran in November 1994 from the Durham 
VA Medical Center, was received, informing the veteran that 
test results for kidney function were abnormal.  

Medical records from the Durham, North Carolina Department of 
Health and a health questionnaire, dated from March 1979 to 
September 1993, were received.  The records do not indicate 
any complaints, clinical findings, or diagnosis of a 
disability.  

A February 1995 letter from  a doctor at the Durham VA 
Medical Center to The American Tobacco Company, was received, 
indicating that the veteran has been under treatment for 
renal calculi and that he was cleared to return to work on 
light duty in March 1995.

In May 1995, private medical records dated from February 1989 
to April 1995 from The American Tobacco Company and a 
physician's statement dated in April 1995 were received.  The 
medical records indicate that the veteran requested a leave 
of absence from work for surgery in February 1995 with a 
follow-up procedure in April 1995, which was later canceled.  
Lewis Crosby, M.D., indicated in a statement that the veteran 
had never had any medical problem prior to going to "Desert 
Storm".  

In a May 1995 statement, Michael Smith, M.D., indicated that 
the veteran was evaluated for multiple complaints, to include 
a rash on his arms and hands that had now decreased to a 
scaly rash on his hands after treatment, muscle contraction 
headaches, and left and right flank pain.  The veteran 
reported that these complaints occurred following his return 
from Saudi Arabia in July 1991.  The diagnoses were muscle 
tension headaches, exfoliative dermatitis of the hands, and 
urolithiasis.  

On a May 1995 VA examination, the veteran complained of 
peeling of the skin and kidney stones.  He reported that he 
was never bothered by bilateral renal stones until 1995, when 
he underwent a left lithotripsy and nephrostomy with passage.  
He reported that his local physician felt he had contact 
dermatitis.  On examination, the skin was essentially within 
normal limits.  There was slight peeling on several of the 
lateral fingers which was compatible with contact dermatitis.  
An examination of the genitourinary system was within normal 
limits.  Lab tests revealed that the level of protein in the 
urine was high.  The diagnoses included bilateral renal 
stones, status post lithotripsy and nephrostomy of the left 
kidney; and tension headaches.  

On another May 1995 VA examination, the veteran complained of 
a history of headaches.  He reported that the headaches began 
in 1992 and that they worsened with activity such as mowing 
the grass or sweating.  The veteran did not know of any other 
precipitating factors.  On examination, he was oriented times 
four.  The cerebellum showed good rapid alternating 
movements, and good finger-to-nose.  There was no ataxia.  
The cranial nerves II-XII were intact.  The impression 
included tension headaches.  

In a July 1995 letter, the VA outpatient clinic acknowledged 
the veteran's participation in the VA's Persian Gulf 
Registry.  The VA notified him that his examination showed no 
evidence of any disease process known to result from exposure 
to environmental agents found in the Persian Gulf.  The VA 
informed him that he had the following problems which might 
require follow-up with his physician:  bilateral renal stones 
by history, status post lithotripsy and left nephrostomy; and 
tension headaches.  

In an August 1995 letter, Glenn Preminger, M.D., from the 
Duke Comprehensive Kidney Stone Center, indicated that the 
veteran was scheduled for treatment of a large right kidney 
stone that month.

In September 1995, a letter from the veteran's girlfriend was 
received, indicating that she knew the veteran prior to his 
service in Desert Storm when he did not have any health 
problem.  She stated that in 1992 the veteran began to 
complain of back pains that persisted until 1995 when he was 
diagnosed with kidney stones.  She stated that kidney stones 
were removed from the left side in February 1995 and that he 
was then receiving treatment for kidney stones on the right 
side.  

In a September 1995 letter, Dr. Preminger indicated that he 
managed the veteran's stone disease, most recently a large 
stone within the right kidney.  The doctor opined that it 
took at least two or three years for this stone to have grown 
to its current size.  He believed that with stone removal and 
appropriate medical therapy the veteran's recurrent stones 
could be prevented.  

In November 1995, VA hospital and outpatient records dated 
from November 1994 to November 1995 were received.  In 
December 1994, the veteran complained of right flank pain.  
It was noted that he was treated the previous month for a 
urinary tract infection.  The veteran subsequently underwent 
a Persian Gulf War examination in that same month.  It was 
noted that he was exposed to scud attacks in the Persian Gulf 
and that he took antinerve gas pills and possibly an anthrax 
shot.  He reported that while in the Persian Gulf he 
experienced such symptoms as headaches which had continued 
since his return.  It was noted that his hands peeled for two 
to three months and that he had not felt well since he took 
"that shot" in the Persian Gulf.  In the veteran's medical 
history, it was noted that his urine had been dark off and on 
that year and that there was no history of kidney stones.  
For a while, he was getting daily headaches which became less 
frequent, especially after he moved away from heavy equipment 
at work because the noise had made them worse.  A gross 
neurological examination was normal, the head and neck were 
negative, and the skin was negative.  Records in January 1995 
reveal bilateral flank pain and a diagnosis of bilateral 
renal calculi.  In February 1995, the veteran underwent a 
left percutaneous nephrostomy, percutaneous ureteral 
lithotripsy, and a left percutaneous ultrasonic lithotripsy.  
A March 1995 pathology report indicates a diagnosis of 
kidney, calculus, mixed calcium phosphate and calcium oxalate 
dihydrate stones, with possible small component of calcium 
oxalate monohydrate.  In August 1995, the veteran had a stent 
placed for treatment of a right kidney stone.  In November 
1995, the veteran complained of his hands drying, itching, 
and peeling.  The assessment included contact exfoliative 
dermatitis.  

In August 1996, the RO requested the veteran to furnish 
additional medical and nonmedical evidence to support his 
claims based on his Persian Gulf War service.  

In August 1996, a statement from Duke University Medical 
Center was received, showing a description and fee for 
services rendered from August to October 1995.

In September 1996, a supplemental application for VA benefits 
for undiagnosed illnesses for veterans of the Persian Gulf 
War was received.  The veteran indicated that he served in 
Saudi Arabia, the Persian Gulf, and Bahrain during the period 
of November 1990 to July 1991.  He indicated that his 
symptoms included fatigue and headache.  He did not signify 
that his symptoms involved the skin. 

In July 1997, additional VA medical records dated from 
November 1994 to October 1996 were received.  The 
nonduplicative records do not reference the skin, kidney 
stones, or headaches.  

II.  Analysis

The veteran contends that, pursuant to 38 C.F.R. § 3.317, he 
is entitled to service connection for chronic disabilities 
manifested by a skin rash, urological symptoms, and 
headaches, as a result of undiagnosed illnesses.  The 
applicable criteria provides, in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

38 C.F.R. § 3.317 is the implementing regulation for the 
foregoing statute.  It provides in relevant part that, except 
as provided otherwise, VA shall pay compensation in 
accordance with chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits "objective 
indications of chronic disability resulting from an illness 
or combination of illnesses" manifested by one or more signs 
or symptoms, such as signs or symptoms involving the skin, 
headache, and other symptoms, provided that such disability 
(i) became manifest either during active duty in the 
Southwest Asia theater of operations during the Gulf War, or 
to a compensable degree no later than December 31, 2001, and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1) (1998).  "Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (1998).  
Disabilities that have existed for at least 6 months and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(3) (1998).

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  Where there is no well 
grounded claim, there is no duty to assist.  The VA General 
Counsel addressed the issue of what constitutes a well 
grounded claim under the provisions of 38 U.S.C.A. § 1117.  
The conclusion of the General Counsel is cited as follows:  

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  


A.  Service Connection for Skin Rash, Urological Symptoms, 
and Headaches as a Manifestation of an Undiagnosed Illness

In order to establish a well grounded claim under 38 C.F.R. 
§ 3.317, the "disability" cannot be attributable to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  Additionally, 38 U.S.C.A. § 1117 
requires a "chronic disability resulting from an undiagnosed 
illness".  The VA General Counsel underscored the 
requirement for a manifestation of one or more signs or 
symptoms of undiagnosed illness in VAOPGCPREC 4-99 (May 3, 
1999).  

With reference to the skin rash, the medical evidence of 
record indicates that the veteran's skin rash was diagnosed 
by VA and private doctors beginning in 1995, several years 
following his return from the Persian Gulf War and active 
service, as contact dermatitis and contact exfoliative 
dermatitis.  Thus, since the veteran's skin rash has been 
clinically diagnosed, he does not meet the criteria for a 
well grounded claim and is not entitled to service connection 
for a skin rash as a manifestation of an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (1998). 

Concerning the urological symptoms, there is no reference to 
urological symptoms in the veteran's service medical records.  
However, since discharge from active service, there has been 
medical evidence of treatment for kidney stones.  In order to 
establish a well grounded claim under 38 C.F.R. § 3.317, the 
"disability" cannot be attributable to any known clinical 
diagnosis by history, physical examination, and laboratory 
tests.  Additionally, 38 U.S.C.A. § 1117 requires a "chronic 
disability resulting from an undiagnosed illness".  The 
medical evidence of record indicates that the veteran was 
variously diagnosed by VA and private doctors beginning in 
1995, several years following his return from the Persian 
Gulf War and active service, with ureteral stone on the 
right, bilateral renal calculi, urolithiasis, and bilateral 
renal stones.  Thus, since the veteran's urological symptoms 
have been clinically diagnosed, he does not meet the criteria 
for a well grounded claim and is not entitled to service 
connection for urological symptoms as manifestations of an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 (1998). 

In the present case, there is no reference to headaches in 
the veteran's service medical records.  However, since 
discharge from active service, there has been medical 
evidence of headaches.  In order to establish a well grounded 
claim under 38 C.F.R. § 3.317, the "disability" cannot be 
attributable to any known clinical diagnosis by history, 
physical examination, and laboratory tests.  Additionally, 
38 U.S.C.A. § 1117 requires a "chronic disability resulting 
from an undiagnosed illness".  The VA General Counsel 
underscored the requirement for a manifestation of one or 
more signs or symptoms of undiagnosed illness in VAOPGCPREC 
4-99 (May 3, 1999).  The medical evidence of record indicates 
that the veteran's headaches were diagnosed by VA and private 
doctors beginning in 1995, several years following his return 
from the Persian Gulf War and active service, with muscle 
tension headaches.  Thus, since the veteran's headaches have 
been clinically diagnosed, he does not meet the criteria for 
a well grounded claim and is not entitled to service 
connection for headaches as manifestations of an undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
(1998). 

The benefit-of-the-doubt doctrine is inapplicable where a 
claim is not well grounded.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claims must be denied.

B.  Service Connection for Urological Symptoms, on a Direct 
Basis

The Board also recognizes the veteran's contention that 
service connection for urological symptoms is warranted on a 
direct basis.  He claims that the evidence demonstrates that 
he was in good health prior to his Persian Gulf service and 
that he was in poor health after his return.  He claims that 
Dr. Preminger's statement confirmed that he had kidney stones 
during his period of active service.  Under these 
circumstances, the applicable criteria provide that service 
connection will be granted for disability resulting from 
personal injury suffered or disease incurred in or aggravated 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  When a veteran served for 90 days or more during a 
period of war and specified chronic diseases to include 
calculi of the kidney, bladder, or gallbladder become 
manifest to a degree of 10 percent or more within one year of 
separation from service, then service incurrence will be 
presumed unless there is affirmative evidence to the 
contrary, notwithstanding there is no record or evidence of 
such disability during the period of service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309).  No presumption 
may be invoked on the basis of advancement of the disease 
when first definitely diagnosed for the purpose of showing 
its existence to a degree of 10 percent within the applicable 
period.  This will not be interpreted as requiring that the 
disease be diagnosed in the presumptive period, but only that 
there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c).  

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist her further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran's claim 
is not well grounded.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the service medical records do not show any 
complaints, clinical findings, or diagnosis of kidney stones.  
In fact, the initial reference to any urological problem is 
in November 1994, several years following active service, 
when the veteran was treated for a urinary tract infection.  
On a Gulf War examination report dated in December 1994, it 
was noted that the veteran's urine had been dark 
intermittently that year.  Within the next few months, the 
veteran was diagnosed with and treated for bilateral renal 
calculi and bilateral renal stones.  There is no showing that 
his diagnosis is attributed or related back to his period of 
active service.  Moreover, Dr. Preminger's September 1995 
statement that the veteran's right kidney stone took at least 
two or three years to grow to its current size still does not 
demonstrate that the veteran's urological disability was 
incurred in service.  The doctor's statement actually places 
the onset of the kidney stone to September 1992 at the 
earliest, which is a year following the veteran's discharge 
from active service.  However, § 3.307(c), specifically 
addresses this situation providing that no presumptions can 
be invoked on the basis of advancement of the disease when 
first definitely diagnosed.  In other words, even if Dr. 
Preminger was accurate in his estimate, this would still not 
be enough to invoke presumptive service connection as there 
is no medical evidence of the disease within the first year 
after service.  Thus, the requirement of there being a nexus 
to service has not been satisfied.  

In order to establish a well grounded claim, the veteran must 
show that his current diagnosis of bilateral renal stones and 
bilateral renal calculi was incurred in service.  The 
veteran's girlfriend indicated in September 1995 that the 
veteran in 1992 began complaining of back pain which 
persisted until 1995 when he was diagnosed with kidney 
stones.  Nevertheless, the veteran has not submitted any 
competent medical evidence showing that his current 
disability is attributable to active service.  Therefore, 
what is lacking in establishing a well grounded claim is 
competent medical evidence showing a relationship between 
active service and the current diagnosis of bilateral renal 
stones.  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) as the evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
instant claim is not well grounded as it lacks plausibility 
and must therefore be denied.


ORDER

Entitlement to service connection for a skin rash as a 
manifestation of an undiagnosed illness is denied.  

Entitlement to service connection for urological symptoms as 
manifestations of an undiagnosed illness is denied.

Entitlement to service connection for urological symptoms, on 
a direct basis, is denied.

Entitlement to service connection for headaches as 
manifestations of an undiagnosed illness is denied.


REMAND

The Board now turns to the issues of entitlement to service 
connection for musculoskeletal symptoms, to include numbness 
of fingers with shoulder and neck throbbing, as 
manifestations of an undiagnosed illness; for a low back 
disability as a manifestation of an undiagnosed illness; for 
a low back disability, on a direct basis; and for knee pain 
as a manifestation of an undiagnosed illness.  

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the duty to assist the appellant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The Court 
also stated that the Board must make a determination as to 
the adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In that regard, it is noted that the 
veteran was scheduled for several VA examinations (for 
hand/thumb/fingers, joints, miscellaneous neurologica, and 
spine) in September 1997 but that he failed to report.  It is 
not known whether he was properly notified of these 
examinations.  Nevertheless, the Board notes that the veteran 
was examined by the VA in May 1995 and was diagnosed with 
bilateral shoulder pain, low back pain, and bilateral knee 
pain, each with a normal examination.  Moreover, Michael 
Smith, M.D., in May 1995 diagnosed the veteran with cervical 
arthrosis or sprain with spasm and radiculopathy, and 
lumbosacral arthrosis versus lumbosacral strain with 
radiculopathy (with herniated nucleus pulposus also a good 
possibility).  The medical record shows that clarification is 
needed regarding the etiology of the veteran's diagnosed pain 
and radiculopathic symptoms affecting the fingers, shoulders, 
neck, low back, and knees.  A VA examination would clarify 
whether or not the veteran's symptoms/clinical findings are 
attributable to a known clinical diagnoses.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for 
symptoms affecting the fingers, 
shoulders, neck, low back, and knees 
following service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
postservice records of treatment relating 
to the veteran's fingers, shoulders, 
neck, low back, and knees, which have not 
already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
and neurology to determine the current 
nature and extent of all symptoms 
affecting the fingers, shoulders, neck, 
low back, and knees.  The claims folder 
must be made available to the examiner 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's military and medical record.  

(a)  The examiner should provide 
details about the onset, frequency, 
duration, and severity of the 
veteran's reported symptoms of 
numbness, throbbing, and pain 
affecting the fingers, shoulders, 
neck, low back, and knees.  

(b)  With respect to the fingers, 
shoulders, neck, low back, and 
knees, the examiner should determine 
in each instance if there are any 
objective medical indications 
(including, but not necessarily 
limited to, limitation of motion) 
that the veteran is suffering from 
the reported symptoms of numbness, 
throbbing, and pain.  Such tests as 
the examiner deems necessary should 
be performed.  

(c)  The examiner should detail 
which symptoms, abnormal physical 
findings, and/or abnormal laboratory 
test results related to the 
veteran's fingers, shoulders, neck, 
low back, and knees are attributable 
to a known clinical diagnosis.  If 
there are symptoms, abnormal 
physical findings, and/or abnormal 
laboratory test results related to 
the veteran's fingers, shoulders, 
neck, low back, and knees which are 
not attributable to a known clinical 
diagnosis, the examiner should so 
state in the examination report.  If 
the veteran's symptoms/abnormal 
findings pertaining to the fingers, 
shoulders, neck, low back, and knees 
cannot be attributed to a known 
clinical diagnosis, the examiner 
should opine as to (i) whether these 
symptoms/abnormal findings were 
incurred during active service 
during the Gulf War, or (ii) whether 
these symptoms/abnormal findings 
were caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War and the onset of the 
illness.  If the examiner reaches 
different conclusions concerning the 
various joints referenced by the 
veteran, he/she should distinguish 
these conclusions in the examination 
report.  

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions of record which 
contradict his or hers, the reasons 
for the disagreement should be set 
forth in detail.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, and if the decision 
remains adverse to the veteran provide 
him with a supplemental statement of the 
case and the applicable time to respond 
thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

